PER CURIAM.
This pro se petition for writ of habeas corpus seeks belated appeal based on allegations that the presiding Broward Circuit Court judge failed to reduce his 1992 oral rulings denying post-conviction relief and rehearing to writing, and failed to advise Petitioner of his right to appeal. We treat the petition as one for writ of mandamus.
There is no dispute that Petitioner is entitled to a written rendered final order which he can appeal. Insofar as it appears that the trial court has failed to act without undue delay in entering these orders announced orally in 1992, and possibly in failing as well to apprise Petitioner of the right to timely appeal them upon their rendition, mandamus will be granted. See Benczo v. Korda, 528 So.2d 555 (Fla. 4th DCA 1988); see also Bower v. Gersten, 642 So.2d 849 (Fla. 3d DCA 1994).
We grant this petition for mandamus, but will withhold issuance of the actual writ on the presumption that the trial court will promptly comply with this opinion and mandate.
STONE, C.J., and FARMER and SHAHOOD, JJ., concur.